Citation Nr: 0709927	
Decision Date: 04/05/07    Archive Date: 04/16/07

DOCKET NO.  05-18 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

Entitlement to a compensable rating for atopic dermatitis.  


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1999 to June 
2003. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2003 RO decision.  

As a preliminary matter, the Board notes that the veteran 
filed a VA Form 9 in May 2005 indicating that she did not 
want a Board hearing and she was only appealing the issue of 
atopic dermatitis.  As such, the only issue on appeal is 
atopic dermatitis.  

In December 2006, the Board received additional evidence 
regarding the veteran.  This evidence has not yet been 
reviewed by the RO and was not accompanied by a waiver of the 
RO's right to initial consideration of the evidence.  This 
evidence, however, does not pertain to the issue on appeal.  


FINDINGS OF FACT

The medical evidence shows that the veteran's atopic 
dermatitis affects less than 5 percent of her entire body, or 
exposed areas affected, and no more than topical therapy is 
required.  


CONCLUSION OF LAW

The criteria for a compensable rating for service-connected 
atopic dermatitis have not been met.  38 U.S.C.A. §§ 1155 
(West 2002); 38 C.F.R. §§  4.1-4.14, 4.27, 4.118, Diagnostic 
Code (DC) 7806 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  

A VCAA notice must be provided to a claimant before the 
agency of original jurisdiction (AOJ) issues the initial 
unfavorable decision on a claim for VA benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).  In the present 
case, the RO provided the veteran with notice of the VCAA in 
July 2003, prior to the initial decision on the claim in 
December 2003.  Therefore, the timing requirement for a VCAA 
notice has been met and to decide the appeal would not be 
prejudicial to the claimant.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The notice must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini, 18 Vet. App. at 
120-21.  

The Board finds that VA has fulfilled its duty to notify the 
claimant.  In the July 2003 correspondence, the RO apprised 
the claimant of the information and evidence necessary to 
substantiate the claim.  The correspondence also advised the 
claimant of what the evidence must show to establish the 
claim.  Additionally, the RO described which information and 
evidence that the claimant was to provide, and which 
information and evidence that VA will attempt to obtain on 
the claimant's behalf.  See Quartuccio, 16 Vet. App. at 187.  

The Board also observes that the VCAA notice advised the 
claimant to inform VA about any additional information or 
evidence that VA should try to obtain on the claimant's 
behalf.  The notice requested that the claimant to send the 
evidence in her possession to VA.  Furthermore, the notice 
requested that the claimant provide additional information or 
evidence regarding the records of treatment for the claimed 
disability. The VA essentially requested any and all evidence 
in the claimant's possession in support of the claim.  38 
C.F.R. § 3.159 (b)(4) (2006). 

Once the duty to notify is satisfied and claimant is given 
the opportunity to submit information and evidence in support 
of the claim, all due process concerns with regard to this 
matter have been satisfied.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (harmless error).  

The RO also provided the claimant with a copy of the December 
2003 rating decision and the April 2005 statement of the case 
which included a discussion of the facts of the claims, 
pertinent laws and regulations, notification of the bases of 
the decision, and a summary of the evidence considered to 
reach the decision.  Therefore, the Board concludes that VA 
satisfied its duty to notify the claimant and there is no 
outstanding duty to inform the claimant that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.

To fulfill its duty to assist, the RO obtained the veteran's 
service medical records, DD Form 214, and the VA medical 
records.  The claimant has not made the RO or the Board aware 
of any other evidence relevant to this appeal that needs to 
be obtained.  Based on the foregoing, the Board finds that 
all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the veteran in 
developing the facts pertinent to his claim.  Accordingly, 
the Board will proceed with appellate review.

The veteran asserts that she is entitled to a compensable 
rating for atopic dermatitis which causes lesions on her 
chest, arms, back, hips and neck.  The veteran states that 
she uses cortisone and Lotrisone creams as well as antibiotic 
soap to control breakouts and itching.  

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  Also, when making determinations as to the appropriate 
rating to be assigned, VA must take into account the 
veteran's entire medical history and circumstances.  38 
C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  But since the 
veteran timely appealed the rating initially assigned for her 
disability, the Board must consider entitlement to "staged" 
ratings to compensate for times since filing the claim when 
the disability may have been more severe than at other times 
during the course of the appeal.  Fenderson v. West, 12 Vet. 
App. 119, 125-26 (1999).

Under DC 7806, a 10 percent rating is assigned where the 
dermatitis covers an area of at least 5 percent, but less 
than 20 percent, of the entire body, or at least 5 percent, 
but less than 20 percent, of exposed areas affected; or 
requires intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs, for a total 
duration of less than six weeks during the past 12-month 
period.  38 C.F.R. § 4.118, DC 7806 (2006).  A 30 percent 
rating is prescribed where the dermatitis covers 20 to 40 
percent of the entire body or 20 to 40 percent of the exposed 
areas affected; or, systemic therapy such as corticosteroids 
or other immunosuppressive drugs are required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  Id.  A rating of 60 percent is 
prescribed where the dermatitis covers an area of more than 
40 percent of the entire body or more than 40 percent of the 
exposed areas affected; or, constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs was required during the past 12-month 
period.  Id.  

In February 1999, the veteran reported that she did not have 
any skin diseases before service.  The February 1999 
enlistment examination is silent for any skin disability.  

Service medical records dated from October 2000 to January 
2001 indicate that the veteran had recurrent lesions on her 
chest, back and hips for approximately 3-4 months.  The 
veteran was treated with oral and systemic antifungals.  The 
Board also notes that after January 2001, the service medical 
records are silent for further treatment of the lesions.  

The March 2003 separation examination was silent for atopic 
dermatitis, however, the service medical records dated in 
March 2003 indicate that the veteran had tinea versicolor 
since 2001 on her neck, chest, back and arms, which was 
asymptomatic.  

The veteran filed a pre-separation claim in February 2003 for 
service connection for atopic dermatitis.  

A November 2003 VA examination reveals that the veteran had 
an annular scaling plaque on her left upper arm near the 
shoulder, about a centimeter in size.  She also has smaller 
plaques on her right arm and right abdomen.  There were no 
plaques on her chest and no scarring or disfigurement.  The 
physician found that the veteran had atopic dermatitis caused 
by climate changes.  

In December 2003, the RO granted service connection with a 0 
percent rating because the atopic dermatitis did not affect 5 
percent of the veteran's body and no more than topical 
therapy was required during the past 12-month period.  

The Board finds that the veteran does not meet the criteria 
for a 10 percent rating under DC 7806 because her dermatitis 
does not cover an area of at least 5 percent, but less than 
20 percent, of her body, or of exposed areas affected.  

The Board also finds that the veteran's dermatitis is treated 
with topical therapy and does not require intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs.  The veteran indicated in her Notice 
of Disagreement and VA Form 9 that she treats her atopic 
dermatitis with antibacterial soap and cream, which "assist 
in the disappearance of these rashes."  

Therefore, the veteran's skin disability, manifested by 
atopic dermatitis, does not more nearly approximate the 
rating criteria associated with the next higher rating of 10 
percent under DC 7806.  Accordingly, the Board concludes that 
the preponderance of the evidence is against assignment of a 
disability rating in excess of 10 percent under DC 7806 for 
service connected atopic dermatitis  


ORDER

Entitlement to a compensable rating for atopic dermatitis is 
denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


